ACCEPTED
                                                                                                                    03-14-00577-CR
                                                                                                                            6851975
                                                                                                         THIRD COURT OF APPEALS

                                           Tracy D. Cluck                                                           AUSTIN, TEXAS
                                                                                                                9/9/2015 3:43:04 PM
                                                                                                                  JEFFREY D. KYLE
                                                      Attorney at Law                                                        CLERK
                                                www.tracyclucklawyer.com
12600 Hill Country Blvd., Suite R-275                                                               Telephone (512) 329-2615
Austin, Texas 78738                                                                            FILED IN
                                                                                        3rd COURT Telecopier (512) 329-2604
                                                                                                    OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                        9/9/2015 3:43:04 PM
                                                     September 9, 2015                    JEFFREY D. KYLE
                                                                                                Clerk
                Third Court of ADDeals
                P.O. Box 12547
                Austin, TX 787 i i

                        Re:     Nicole Dawn Holland v. The State of Texas; No. 03-14-00577-CR;
                                In The Third Court oi Appeals—Austin

                To The Honorable Court,

                        This letter certifies that I have, on August 27, 2015, forwarded a copy of the
                opinion and judgment, along with notification of appellant's right to file a pro se petition
                for discretionary review under Rule 68, to Appellant, Nicole Dawn Holland, by certified
                mail, return-receipt requested, to her last known address (Per TDCJ website 8/27/2015).

                       Attached hereto you will find a copy of the letter sent to Appellant, a certified
                mail receipt and a return receipt, in compliance with Rule 48.4 (return receipt received
                damaged).

                        Please let me know if the court requires anything further in this regard.


                                                              Respectfully submitted,



                                                              Tracy D. Cluck
                                                              Attorney for Appellant
                                                              Nicole Dawn Holland




                Enclosure
~*                                          TRACY D. CLUCK
                                                    ATTORNEY AT LAW

                                                      Post Office Box 855
Telephone (512) 264-9997                        Dripping Springs, Texas 78620                   Toll Free (866) 380-9997




                                                     August 27, 2105


              Nicole Dawn Holland, TDC #01962247
              Linda Woodman State Jail
              1210 Coryell City Rd.
              Gatesville, TX 76528

                           Re:   Nicole Dawn Holland v. The State of Texas; 03-14-00577-CR; In The
                                 Court of Appeals for the Third District of Texas—Austin

              Dear Ms. Holland,

                      Enclosed you will find a copy of the judgment and memorandum opinion of the
              Third Court of Appeals at Austin affirming the revocation of your probation. I am sorry
              that the decision of the appellate court is not favorable for you. The court has also
              granted my motion to withdraw as your counsel. Therefore, I am closing your file in my
              office and will not be doing anything further on your appeals.

                       My appointment does not include filing a petition for discretionary review with
               the Texas Court of Criminal Appeals to appeal the decision of the Third Court of
               Appeals. You have a right to file a petition for discretionary review with the Texas Court
               of Criminal Appeals under Rule 68 of the Texas Rules of Appellate Procedure (the Texas
               Rules of Appellate Procedure, which sets out the rules for filing a petition for
               discretionary review with the Court of Criminal Appeals, should be available to you in
               the prison law library). The address for the Texas Court of Criminal Appeals is P. O.
               Box 12308, Austin, Texas 78711. If you desire to do this you will need to either hire an
               attorney to do this for you or do this yourself (this is called pro se). This must be done
               within thirty days of the date of the Court of Appeals judgment. However, you may
               request a sixty-day extension, which is usually granted (a first extension is generally
               routinely granted by the Court). Unlike your first appeal to the Court of Appeals, the
               Texas Court of Criminal Appeals, which is the highest appellate court for criminal
               matters in the state, is not required to accept your appeal.

                       There may be issues in your case that you can raise by a writ of habeas corpus. I
               am not appointed to do a writ for you and you are not entitled to an appointed lawyer for
               a writ. You will need to hire a lawyer to help you with a writ or pursue it yourself.

                       I have previously provided you with a complete copy of the reporter's record and
               clerk's record in your case. You may also obtain your record from the Burnet County
               District Clerk, 1701 E. Polk, Suite 90, Burnet, TX 78611-2757.
                                              Please let me know if you have any questions or if I can be of any assistance.


                                                                                          With kindest regards,



                                                                                          Tracy




                                 U.S. Mail, CMRRR # 7014 0150 0002 0750 3515




       U.S. Postal Service™
       CERTIFIED MAIL™ RECEIPT
H      (Domestic Mail Only; No Insurance Coverage Provided)
       For delivery information visit our website at www.usps.com

       GATESWUE TX 76528
•
rv-                   Postage            •3.*5
•                                                             0033
                 Certified Fee
ru
•         Retuft Receipt Fee
                                                              05    Postmark
•     (Endorsement Required)
                                                                      Here
a
       Restrict* Delivery Fee
•     (Endorsement Required)
i-n                                     -WTTT                 08/28/2015
HI     Total Postage & Fees      $
•                                       3ESE
      Sent To
HI
            /^£^..(£...<^.C.L*ZMA.
      Street, Apt. No.;                              >.             _
      orPOBox No. ( I f Q            (JO^^U               CU^i      /<V.
      afy'spie',ziK'4'"                ~r~      ------------•/-------•
      PS Form 3800. August 2006                            See Reverse for Instructions